Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 1 of 31 PagelD #: 158

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

individually and on behalf of all other persons similarly
situated, including consumers, business owners, motorists, Docket No. 1:19- CV- 07116
owners of vehicles, insurance companies, automobile finance
companies, automobile leasing companies,
ANSWER AND AFFIRMATIVE
Plaintiffs, DEFENSES TO COMPLAINT

~against-
RUNWAY TOWING CORP., CYNTHIA PRITSINEVELOS,
CHRIS PRITSINEVELOS, JOHN DOE #1 and JOHN DOE #2,

Defendants.

 

Defendants Runway Towing Corp., Cynthia Pritsinevelos and Chris Pritsinevelos
(“defendants”), by their attorneys, Margolin & Pierce, LLP., in answer to the complaint allege:

1. Paragraph 1 makes no charging allegations against these answering defendants and
thus, no response is required to such allegations. To the extent a response is required the defendants
deny these allegations.

2 Paragraph 2 and its subparts make no charging allegations against these answering
defendants and thus, no response is required to such allegations. To the extent a response is
required the defendants deny these allegations.

3% Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of the second paragraph numbered as paragraph 1 (on page 3 of the

complaint).
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 2 of 31 PagelD #: 159

4, Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of the second paragraph numbered as paragraph 2 (on page 3 of the
complaint).

5. Admit the allegations contained in paragraphs 9 of the Complaint except deny that
Abbey suffered personal injuries.

6. Paragraph 10 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent a response is required the
defendants deny these allegations.

7. Deny the allegations contained in paragraph 11 of the Complaint.

8. Paragraph 12 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent a response is required the
defendants deny these allegations.

9. Paragraph 13 and its subpart make no charging allegations against these answering
defendants and thus, no response is required to such allegations. To the extent a response is
required the defendants deny these allegations.

10. Deny the allegations contained in paragraph 14 of the Complaint.

11. Deny the allegations contained in paragraph 15 of the Complaint.

12. Deny the allegations contained in paragraph 16 of the Complaint.

13. Deny the allegations contained in paragraph 17 of the Complaint.

14. Deny the allegations contained in paragraph 18 of the Complaint.

15. Deny the allegations contained in paragraph 19 of the Complaint.

16. Paragraph 20 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent a response is required the

defendants deny these allegations.
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 3 of 31 PagelD #: 160

17. Deny the allegations contained in paragraph 21 of the Complaint.

18. Deny the allegations contained in paragraph 22 of the Complaint.

19, Deny the allegations contained in paragraph 23 of the Complaint.

20. Deny the allegations contained in paragraph 24 of the Complaint and each and
every subpoint thereto.

21. Deny the allegations contained in paragraph 25 of the Complaint.

22. Deny the allegations contained in paragraph 26 of the Complaint.

23. Deny the allegations contained in paragraph 27 of the Complaint and each and
every subpart thereto.

24. Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 28.

25. Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 29.

26. Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 30.

27. | Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 31.

28. | Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 32.

29. Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 33.

30. Deny knowledge or information thereof sufficient to form a belief as to the truth or

falsity of the allegations of paragraph 34.
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 4 of 31 PagelD #: 161

31. Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 34.

32. Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 35.

33. | Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 36.

34. | Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 37.

35. | Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 38.

36. Deny the allegations contained in paragraph 39 of the Complaint.

37. Deny the allegations contained in paragraph 40 of the Complaint.

38. Deny the allegations contained in paragraph 41 of the Complaint.

39. Deny the allegations contained in paragraph 42 of the Complaint.

40. Deny the allegations contained in paragraph 43 of the Complaint.

41. Deny the allegations contained in paragraph 44 of the Complaint.

42. Deny the allegations contained in paragraph 45 of the Complaint.

43. Deny the allegations contained in paragraph 46 of the Complaint.

44. —_ Deny the allegations contained in paragraph 47 of the Complaint.

45. Deny the allegations contained in paragraph 49 of the Complaint.

46. Deny the allegations contained in paragraph 50 of the Complaint.

47, Deny the allegations contained in paragraph 51 of the Complaint.

48. Deny knowledge or information thereof sufficient to form a belief as to the truth or

falsity of the allegations of paragraph 52.
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 5 of 31 PagelD #: 162

49. Deny the allegations contained in paragraph 53 of the Complaint.

50. Deny the allegations contained in paragraph 54 of the Complaint.

51. | Defendants are not required to respond to paragraph 55 of the Complaint, as it states
a conclusion of law to the extent an answer is required defendants deny the allegations contained
in paragraph 55 of the Complaint.

52. Deny the allegations contained in paragraph 56 of the Complaint.

53. Deny the allegations contained in paragraph 57 of the Complaint.

54. Deny the allegations contained in paragraph 58 of the Complaint.

55. Deny the allegations contained in paragraph 59 of the Complaint and respectfully
refer the Court to the document referenced therein for an accurate account of its terms.

56. Deny the allegations contained in paragraph 60 of the Complaint.

57. Defendants are not required to respond to paragraph 61 of the Complaint, as it states
a conclusion of law to the extent an answer is required defendants deny the allegations contained
in paragraph 61 of the Complaint.

58. Defendants are not required to respond to paragraph 62 of the Complaint, as it states
a conclusion of law to the extent an answer is required defendants deny the allegations contained
in paragraph 62 of the Complaint.

59. Deny the allegations contained in paragraph 63 of the Complaint.

60. Deny the allegations contained in paragraph 64 of the Complaint.

61. Deny the allegations contained in paragraph 65 of the Complaint.

62. Deny the allegations contained in paragraph 66 of the Complaint.

63. Deny the allegations contained in paragraph 67 of the Complaint.

64. Deny the allegations contained in paragraph 68 of the Complaint.
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 6 of 31 PagelD #: 163

65. Deny the allegations contained in paragraph 69 of the Complaint and respectfully
refer the Court to the document referenced therein for an accurate account of its terms.

66. Deny the allegations contained in paragraph 72 of the Complaint.

67. Deny the allegations contained in paragraph 73 of the Complaint.

68. Deny the allegations contained in paragraph 74 of the Complaint.

69. Paragraph 76 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent a response is required the
defendants deny these allegations.

70. Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 77.

71. Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 78.

72. | Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 79.

rer Deny the allegations contained in paragraph 80 of the Complaint.

74. Deny the allegations contained in paragraph 81 of the Complaint.

75. Deny the allegations contained in paragraph 82 of the Complaint.

76. Deny the allegations contained in paragraph 83 of the Complaint.

77. Deny the allegations contained in paragraph 84 of the Complaint.

78. Deny the allegations contained in paragraph 85 of the Complaint.

79. Deny the allegations contained in paragraph 86 of the Complaint.

80. Paragraph 88 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent a response is required the

defendants deny these allegations.
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 7 of 31 PagelD #: 164

81. Deny the allegations contained in paragraph 89 of the Complaint.

82. Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 90.

83. | Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 92 except admit that Defendant Runway was granted the
right to tow vehicles on the Seven Runway Towing Highways.

84. Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 93 of the Complaint except admit Defendant Runway was
granted the right to tow vehicles on the Cross Island Parkway

85. | Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 94 of the Complaint except admit Defendant Runway was
granted the right to tow vehicles on the Gowanus Expressway.

86. | Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 95 of the Complaint except admit Defendant Runway was
granted the right to tow vehicles on the Brooklyn Queens Expressway.

87. | Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 96 of the Complaint except admit Defendant Runway was
granted the right to tow vehicles on the Southern Parkway.

88. | Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 97 of the Complaint except admit Defendant Runway was
granted the right to tow vehicles on the Staten Island Expressway.

89. Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 98 of the Complaint except admit Defendant Runway was

granted the right to tow vehicles on the West Shore Expressway.
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 8 of 31 PagelD #: 165

90. Deny the allegations contained in paragraph 99 of the Complaint.

91. Paragraph 100 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations.

92. Defendants are not required to respond to paragraph 101 of the Complaint, as it
states a conclusion of law to the extent an answer is required defendants deny the allegations
contained in paragraph 101 of the Complaint.

93. Deny the allegations contained in paragraph 102 of the Complaint and respectfully
refer the Court to the document referenced therein for an accurate account of its terms.

94. Deny the allegations contained in paragraph 103 of the Complaint.

95. Deny the allegations contained in paragraph 104 of the Complaint.

96. Deny the allegations contained in paragraph 105 of the Complaint.

97. Deny the allegations contained in paragraph 106 of the Complaint.

98. Paragraph 107 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations.

99. Paragraph 108 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations.

100. Paragraph 109 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations.

101. Deny the allegations contained in paragraph 110 of the Complaint.

102. Deny the allegations contained in paragraph 111 of the Complaint.

103. Deny the allegations contained in paragraph 112 of the Complaint.

104. Deny the allegations contained in paragraph 113 of the Complaint.

105. Paragraph 114 makes no charging allegations against these answering defendants

and thus, no response is required to such allegations.
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 9 of 31 PagelD #: 166

106. Paragraph 115 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations.

107. Deny knowledge or information thereof sufficient to form a belief as to the truth or
falsity of the allegations of paragraph 116 of the Complaint.

108. Deny the allegations contained in paragraph 117 of the Complaint.

109. Paragraph 118 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations.

110. Paragraph 119 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations.

111. Paragraph 120 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations.

112. Paragraph 121 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations.

113. Deny the allegations contained in paragraph 122 of the Complaint.

114. Paragraph 123 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations.

115. Deny the allegations contained in paragraph 124 of the Complaint.

116. Deny the allegations contained in paragraph 125 of the Complaint.

117. Deny the allegations contained in paragraph 126 of the Complaint.

118. Deny the allegations contained in paragraph 127 of the Complaint.

119. Paragraph 128 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,

defendants deny these allegations.
 

Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 10 of 31 PagelD #: 167

120. Paragraph 129 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny these allegations.

121. Deny the allegations contained in paragraph 130 of the Complaint.

122. Deny the allegations contained in paragraph 131 of the Complaint.

123. Deny the allegations contained in paragraph 132 of the Complaint.

124. Paragraph 133 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny these allegations.

125. Paragraph 134 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny these allegations.

126. Paragraph 135 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny these allegations.

127. Deny the allegations of paragraph 136 except admit that defendant Runway was
selected to service 7 arterial highway segments after engaging in a competitive application process.

128. Deny the allegations contained in paragraph 137 of the Complaint.

129. Deny the allegations of paragraph 138 except admit that defendant Runway was
selected to service 7 arterial highway segments after engaging in a competitive application process.

130. Deny the allegations contained in paragraph 139 of the Complaint.

131. Paragraph 140 makes no charging allegations against these answering defendants

and thus, no response is required to such allegations.

10
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 11 of 31 PagelD #: 168

132.

Paragraph 141 makes no charging allegations against these answering defendants

and thus, no response is required to such allegations.

133.

Paragraph 142 makes no charging allegations against these answering defendants

and thus, no response is required to such allegations.

134.

Paragraph 143 makes no charging allegations against these answering defendants

and thus, no response is required to such allegations.

135.

Deny the allegations of paragraph 144 except admit that defendant Runway was

selected to service 7 arterial highway segments after engaging in a competitive application process.

136.

137,

138.

139.

140.

141.

142.

Deny the allegations contained in paragraph 145 of the Complaint.
Deny the allegations contained in paragraph 146 of the Complaint.
Deny the allegations contained in paragraph 147 of the Complaint.
Deny the allegations contained in paragraph 148 of the Complaint.
Deny the allegations contained in paragraph 149 of the Complaint.
Deny the allegations contained in paragraph 150 of the Complaint.

Deny the allegations of paragraph 151 except admit that defendant Runway was

selected to service 7 arterial highway segments after engaging in a competitive application process.

143.

Deny the allegations of paragraph 152 except admit that defendant Runway was

selected to service 7 arterial highway segments after engaging in a competitive application process.

144.

145.

146,

147.

Deny the allegations contained in paragraph 153 of the Complaint.
Deny the allegations contained in paragraph 154 of the Complaint.
Deny the allegations contained in paragraph 155 of the Complaint.

Deny the allegations contained in paragraph 156 except admit that Runway was

granted permits under the Arterial Towing Program to service 7 arterial highway segments.

11
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 12 of 31 PagelD #: 169

148. Paragraph 157 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations.

149. Paragraph 158 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations.

150. Paragraph 159 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations.

151. Paragraph 160 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required defendant
deny the allegations.

152. Paragraph 161 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations.

153. Deny the allegations contained in paragraph 162 of the Complaint.

154. Deny the allegations contained in paragraph 163 of the Complaint.

155. Deny the allegations contained in paragraph 164 of the Complaint.

156. The allegations of paragraph 165 are unintelligible and the defendants generally
deny the allegations contained therein.

157. Paragraph 166 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations.

158. Deny the allegations contained in paragraph 167 of the Complaint.

159. Deny the allegations contained in paragraph 168 of the Complaint.

160. Deny the allegations contained in paragraph 169 of the Complaint.

161. Paragraph 171 makes no charging allegations against these answering defendants

and thus, no response is required to such allegations.

12
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 13 of 31 PagelD #: 170

162. Paragraph 172 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations.

163. Deny the allegations contained in paragraph 173 of the Complaint.

164. Deny the allegations contained in paragraph 174 of the Complaint.

165. Paragraph 175 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations.

166. Deny the allegations contained in paragraph 176 of the Complaint.

167. Deny the allegations contained in paragraph 177 of the Complaint.

168. Deny the allegations contained in paragraph 178 of the Complaint.

169. Deny the allegations contained in paragraph 179 of the Complaint.

170. Deny the allegations contained in paragraph 180 of the Complaint.

171. Deny the allegations contained in paragraph 181 of the Complaint.

172. Deny the allegations contained in paragraph 182 of the Complaint.

173. Deny the allegations contained in paragraph 183 of the Complaint.

174. Paragraph 184 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny the allegations.

175. Paragraph 184 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny the allegations.

176. Deny the allegations contained in paragraph 186 of the Complaint.

177. Paragraph 187 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,

defendants deny the allegations.

13
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 14 of 31 PagelD #: 171

178. Paragraph 188 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny the allegations.

179. Deny the allegations contained in paragraph 189 of the Complaint.

180. Paragraph 190 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny the allegations.

181. Paragraph 191 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny the allegations.

182. Paragraph 192 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny the allegations.

183. Paragraph 193 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny the allegations.

184. Paragraph 194 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny the allegations.

185. Paragraph 195 makes no charging allegations against these answering defendants
and states conclusions of law thus no response is required to such allegations. To the extent an
answer is required, defendants deny the allegations.

186. Deny the allegations contained in paragraph 196 of the Complaint.

187. Deny the allegations contained in paragraph 197 of the Complaint.

14
 

Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 15 of 31 PagelD #: 172

188. Paragraph 198 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny the allegations.

189. Paragraph 199 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny the allegations.

190. Paragraph 200 makes no charging allegations against these answering defendants
and states conclusions of law and thus, no response is required to such allegations. To the extent
an answer is required, defendants deny the allegations.

191. Deny the allegations contained in paragraph 201 of the Complaint.

192. Deny the allegations contained in paragraph 202 of the Complaint.

193. Paragraph 203 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny the allegations.

194. Paragraph 204 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny the allegations.

195. Paragraph 205 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

196. Deny the allegations contained in paragraph 206 of the Complaint.

197. Deny the allegations contained in paragraph 207 of the Complaint.

198. Paragraph 208 states conclusions of law thus no response is required to such

allegations. To the extent an answer is required, defendants deny the allegations.

15
 

Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 16 of 31 PagelD #: 173

199, Paragraph 209 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny the allegations.

200. Paragraph 210 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

201. Deny the allegations contained in paragraph 211 of the Complaint.

202. Deny the allegations contained in paragraph 212 of the Complaint.

203. Paragraph 213 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

204. Deny the allegations contained in paragraph 214 of the Complaint.

205. Paragraph 215 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny the allegations.

206. Paragraph 216 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny the allegations.

207. Deny the allegations contained in paragraph 217 of the Complaint.

208. Deny the allegations contained in paragraph 218 of the Complaint.

209. Paragraph 219 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny the allegations.

210. Paragraph 220 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,

defendants deny the allegations.

16
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 17 of 31 PagelD #: 174

211. Deny the allegations contained in paragraph 221 of the Complaint.

212. Deny the allegations contained in paragraph 222 of the Complaint.

213. Deny the allegations contained in paragraph 223 of the Complaint.

214. Deny the allegations contained in paragraph 224 of the Complaint.

215. Deny the allegations contained in paragraph 225 of the Complaint.

216. Deny the allegations contained in paragraph 226 of the Complaint.

217. Repeat and reallege each and every answer heretofore made to the allegations
repeated in paragraph | through 226 with the same force and effect as if fully set forth at length.

218. Paragraph 228 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

219. Deny the allegations contained in paragraph 230 of the Complaint.

220. Deny the allegations contained in paragraph 231 of the Complaint.

221. Deny the allegations contained in paragraph 232 of the Complaint.

222. Deny the allegations contained in paragraph 233 of the Complaint.

223. Deny the allegations contained in paragraph 234 of the Complaint.

224. Repeat and reallege each and every answer heretofore made to the allegations
repeated in paragraph | through 234 with the same force and effect as if fully set forth at length.

225. Deny the allegations contained in paragraph 236 of the Complaint.

226. Deny the allegations contained in paragraph 2371 of the Complaint.

227. Deny the allegations contained in paragraph 238 of the Complaint.

228. Deny the allegations contained in paragraph 239 of the Complaint.

229. Deny the allegations contained in paragraph 240 of the Complaint.

230. Deny the allegations contained in paragraph 241 of the Complaint.

231. Deny the allegations contained in paragraph 242 of the Complaint.

il
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 18 of 31 PagelD #: 175

232. Repeat and reallege each and every answer heretofore made to the allegations
repeated in paragraph | through 242 with the same force and effect as if fully set forth at length.

233. Paragraph 244 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny the allegations.

234. Paragraph 245 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny the allegations.

235. Paragraph 220 makes no charging allegations against these answering defendants
and states a conclusion of law thus, no response is required to such allegations. To the extent an
answer is required, defendants deny the allegations.

236. The allegations of paragraph 247 are unintelligible and the defendants generally
deny the allegations contained therein.

237. Deny the allegations contained in paragraph 248 of the Complaint.

238. Deny the allegations contained in paragraph 248 and every subpart thereof, of the
Complaint.

239. Deny the allegations contained in paragraph 249 of the Complaint.

240. Deny the allegations contained in paragraph 250 of the Complaint.

241. Deny the allegations contained in paragraph 251 of the Complaint.

242. Deny the allegations contained in paragraph 252 of the Complaint.

243. Repeat and reallege each and every answer heretofore made to the allegations

repeated in paragraph 1 through 253 with the same force and effect as if fully set forth at length.

18
 

Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 19 of 31 PagelD #: 176

244. Paragraph 254 makes no charging allegations against these answering defendants
and thus, no response is required to such allegations. To the extent an answer is required,
defendants deny the allegations.

245. Paragraph 255 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

246. Paragraph 256 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

247. Deny the allegations contained in paragraph 257 of the Complaint.

248. Deny the allegations contained in paragraph 258 of the Complaint.

249. Deny the allegations contained in paragraph 259 of the Complaint.

250. Deny the allegations contained in paragraph 260 of the Complaint.

251. Deny the allegations contained in paragraph 261 of the Complaint.

252. Deny the allegations contained in paragraph 262 of the Complaint.

253. Deny the allegations contained in paragraph 263 of the Complaint.

254. Deny the allegations contained in paragraph 264 of the Complaint.

255. Deny the allegations contained in paragraph 265 of the Complaint.

256. Deny the allegations contained in paragraph 266 of the Complaint.

257. Deny the allegations contained in paragraph 267 of the Complaint.

258. Deny the allegations contained in paragraph 268 of the Complaint.

259. Deny the allegations contained in paragraph 269 of the Complaint.

260. Deny the allegations contained in paragraph 270 of the Complaint.

261. Deny the allegations contained in paragraph 271 of the Complaint.

262. Deny the allegations contained in paragraph 272 of the Complaint.

263. Deny the allegations contained in paragraph 273 of the Complaint.

19
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 20 of 31 PagelD #: 177

264. Deny the allegations contained in paragraph 274 of the Complaint.
265. Deny the allegations contained in paragraph 275 of the Complaint.
266. Deny the allegations contained in paragraph 276 of the Complaint.
267. Deny the allegations contained in paragraph 277 of the Complaint.
268. Deny the allegations contained in paragraph 278 of the Complaint.
269. Deny the allegations contained in paragraph 279 of the Complaint.
270. Deny the allegations contained in paragraph 280 of the Complaint.
271. Deny the allegations contained in paragraph 281 of the Complaint.
272. Deny the allegations contained in paragraph 282 of the Complaint.
273. Deny the allegations contained in paragraph 283 of the Complaint.
274. Deny the allegations contained in paragraph 284 of the Complaint.
275. Deny the allegations contained in paragraph 285 of the Complaint.
276. Deny the allegations contained in paragraph 286 of the Complaint.
277. Deny the allegations contained in paragraph 287 of the Complaint.
278. Deny the allegations contained in paragraph 288 of the Complaint.
279. Deny the allegations contained in paragraph 289 of the Complaint.
280. Deny the allegations contained in paragraph 290 of the Complaint.
281. Deny the allegations contained in paragraph 291 of the Complaint.
282. Deny the allegations contained in paragraph 292 of the Complaint.
283. Deny the allegations contained in paragraph 293 of the Complaint.
284. Deny the allegations contained in paragraph 294 of the Complaint.
285. Deny the allegations contained in paragraph 295 of the Complaint.
286. Deny the allegations contained in paragraph 296 of the Complaint.

287. Deny the allegations contained in paragraph 297 of the Complaint.

20
 

Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 21 of 31 PagelD #: 178

288. Deny the allegations contained in paragraph 298 of the Complaint.
289. Deny the allegations contained in paragraph 299 of the Complaint.
290. Deny the allegations contained in paragraph 300 of the Complaint.
291. Deny the allegations contained in paragraph 301 of the Complaint.
292. Deny the allegations contained in paragraph 302 of the Complaint.
293. Deny the allegations contained in paragraph 303 of the Complaint.
294. Deny the allegations contained in paragraph 304 of the Complaint.
295. Deny the allegations contained in paragraph 305 of the Complaint.
296. Deny the allegations contained in paragraph 306 of the Complaint.
297. Deny the allegations contained in paragraph 307 of the Complaint.
298. Deny the allegations contained in paragraph 308 of the Complaint.
299. Deny the allegations contained in paragraph 309 of the Complaint.
300. Deny the allegations contained in paragraph 310 of the Complaint.
301. Deny the allegations contained in paragraph 311 of the Complaint.
302. Deny the allegations contained in paragraph 312 of the Complaint.
303. Deny the allegations contained in paragraph 313 of the Complaint.
304. Deny the allegations contained in paragraph 314 of the Complaint.
305. Deny the allegations contained in paragraph 315 of the Complaint.
306. Deny the allegations contained in paragraph 316 of the Complaint.
307. Deny the allegations contained in paragraph 317 of the Complaint.
308. Paragraph 318 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.
309. Paragraph 319 states conclusions of law thus no response is required to such

allegations. To the extent an answer is required, defendants deny the allegations.

al
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 22 of 31 PagelD #: 179

310. Paragraph 320 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

311. Paragraph 321 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

312. Paragraph 322 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

313. Paragraph 323 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

314. Paragraph 324 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

315. Paragraph 324 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

316. Paragraph 325 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

317. Paragraph 326 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

318. Paragraph 327 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

319. Deny the allegations contained in paragraph 328 of the Complaint.

320. Deny the allegations contained in paragraph 329 of the Complaint.

321. Deny the allegations contained in paragraph 330 of the Complaint.

322. Deny the allegations contained in paragraph 331 of the Complaint.

323. Deny the allegations contained in paragraph 332 of the Complaint.

324. Deny the allegations contained in paragraph 333 of the Complaint.

22
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 23 of 31 PagelD #: 180

325. Deny the allegations contained in paragraph 334 of the Complaint.
326. Deny the allegations contained in paragraph 335 of the Complaint.
327. Deny the allegations contained in paragraph 336 of the Complaint.
328. Deny the allegations contained in paragraph 337 of the Complaint.
329. Deny the allegations contained in paragraph 338 of the Complaint.
330. Deny the allegations contained in paragraph 339 of the Complaint.
331. Deny the allegations contained in paragraph 340 of the Complaint.
332. Deny the allegations contained in paragraph 341 of the Complaint.
333. Deny the allegations contained in paragraph 342 of the Complaint.
334. Deny the allegations contained in paragraph 343 of the Complaint.
335. Deny the allegations contained in paragraph 344 of the Complaint.
336. Deny the allegations contained in paragraph 345 of the Complaint.
337. Deny the allegations contained in paragraph 346 of the Complaint.
338. Deny the allegations contained in paragraph 347 of the Complaint.
339. Deny the allegations contained in paragraph 348 of the Complaint.
340. Deny the allegations contained in paragraph 349 of the Complaint.
341. Repeat and reallege each and every answer heretofore made to the allegations
repeated in paragraph 1 through 349 with the same force and effect as if fully set forth at length.
342. Deny the allegations contained in paragraph 351 of the Complaint.
343. Deny the allegations contained in paragraph 352 of the Complaint.
344. Deny the allegations contained in paragraph 353 of the Complaint.
345. Deny the allegations contained in paragraph 354 of the Complaint.
346. Deny the allegations contained in paragraph 355 of the Complaint.

347. Deny the allegations contained in paragraph 356 of the Complaint.

23
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 24 of 31 PagelD #: 181

348.

349.

350.

351.

oes

Been

354,

Boos

356:

Deny the allegations contained in paragraph 357 of the Complaint.
Deny the allegations contained in paragraph 358 of the Complaint.
Deny the allegations contained in paragraph 359 of the Complaint.
Deny the allegations contained in paragraph 360 of the Complaint.
Deny the allegations contained in paragraph 361 of the Complaint.
Deny the allegations contained in paragraph 362 of the Complaint.
Deny the allegations contained in paragraph 363 of the Complaint.
Deny the allegations contained in paragraph 364 of the Complaint.

Repeat and reallege each and every answer heretofore made to the allegations

repeated in paragraph 1 through 364 with the same force and effect as if fully set forth at length.

S31

358.

a0o

360.

361.

Deny the allegations contained in paragraph 365 of the Complaint.
Deny the allegations contained in paragraph 366 of the Complaint.
Deny the allegations contained in paragraph 367 of the Complaint.
Deny the allegations contained in paragraph 368 of the Complaint.

Repeat and reallege each and every answer heretofore made to the allegations

repeated in paragraph 1 through 368 with the same force and effect as if fully set forth at length.

362.

Paragraph 371 states conclusions of law thus no response is required to such

allegations. To the extent an answer is required, defendants deny the allegations.

363.

Paragraph 372 states conclusions of law thus no response is required to such

allegations. To the extent an answer is required, defendants deny the allegations.

364.

365,

366.

Deny the allegations contained in paragraph 373 of the Complaint.
Deny the allegations contained in paragraph 374 of the Complaint.

Deny the allegations contained in paragraph 375 of the Complaint.

24
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 25 of 31 PagelD #: 182

367. Deny the allegations contained in paragraph 376 of the complaint except admit that
a Runway employee drove the tow truck in question with its knowledge.

368. Deny the allegations contained in paragraph 377 of the complaint except admit that
a Runway employee drove the tow truck in question with its knowledge.

369. Deny the allegations contained in paragraph 378 of the complaint except admit that
a Runway employee drove the tow truck in question with its knowledge.

370. Deny the allegations contained in paragraph 379 of the complaint except admit that
a Runway employee drove the tow truck in question with its knowledge.

371. Deny the allegations contained in paragraph 380 of the complaint except admit that
a Runway employee drove the tow truck in question with its knowledge.

372. Deny the allegations contained in paragraph 382 of the complaint except admit that
a Runway employee drove the tow truck in question with its knowledge.

373. Deny the allegations contained in paragraph 383 of the complaint except admit that
a Runway employee drove the tow truck in question with its knowledge.

374. Deny the allegations contained in paragraph 384 of the complaint except admit that
a Runway employee drove the tow truck in question with its knowledge.

375. Deny the allegations contained in paragraph 385 of the complaint except admit that
a Runway employee drove the tow truck in question with its knowledge.

376. Deny the allegations contained in paragraph 386 of the Complaint.

377. Deny the allegations contained in paragraph 387 of the Complaint.

378. Deny the allegations contained in paragraph 388 of the Complaint.

379. Deny the allegations contained in paragraph 389 of the Complaint.

380. Deny the allegations contained in paragraph 390 of the Complaint.

381. Deny the allegations contained in paragraph 391 of the Complaint.

Zo
 

Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 26 of 31 PagelD #: 183

382. Deny the allegations contained in paragraph 392 of the Complaint.

383. Paragraph 393 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

384. Deny the allegations contained in paragraph 394 of the Complaint.

385. Deny the allegations contained in paragraph 395 of the Complaint.

386. Deny the allegations contained in paragraph 396 of the Complaint.

387. Deny the allegations contained in paragraph 397 of the Complaint.

388. Deny the allegations contained in paragraph 398 of the Complaint.

389. Deny the allegations contained in paragraph 399 of the Complaint.

390. Repeat and reallege each and every answer heretofore made to the allegations
repeated in paragraph 1 through 399 with the same force and effect as if fully set forth at length.

391. Deny the allegations contained in paragraph 401 of the Complaint.

392. Deny the allegations contained in paragraph 402 of the Complaint.

393. Paragraph 403 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

394. Paragraph 404 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

395. Paragraph 405 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

396. Deny the allegations contained in paragraph 406 of the Complaint.

397. Deny the allegations contained in paragraph 407 of the Complaint.

398. Deny the allegations contained in paragraph 408 of the Complaint.

399. Deny the allegations contained in paragraph 409 of the Complaint.

400. Deny the allegations contained in paragraph 410 of the Complaint.

26
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 27 of 31 PagelD #: 184

401. Deny the allegations contained in paragraph 411 of the Complaint.

402. Deny the allegations contained in paragraph 412 of the Complaint.

403. Deny the allegations contained in paragraph 413 of the Complaint.

404. Deny the allegations contained in paragraph 414 of the Complaint.

405. Repeat and reallege each and every answer heretofore made to the allegations
repeated in paragraph 1 through 415 with the same force and effect as if fully set forth at length.

406. Deny the allegations contained in paragraph 416 of the Complaint.

407. Deny the allegations contained in paragraph 417 of the Complaint.

408. Deny the allegations contained in paragraph 418 of the Complaint.

409. Deny the allegations contained in paragraph 419 of the Complaint.

410. Paragraph 420 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

411. Paragraph 421 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

412. Paragraph 422 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

413. Paragraph 423 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

414. Paragraph 424 states conclusions of law thus no response is required to such
allegations. To the extent an answer is required, defendants deny the allegations.

415. Deny the allegations contained in paragraph 425 of the Complaint.

416. Deny the allegations contained in paragraph 426 of the Complaint.

417. Deny the allegations contained in paragraph 427 of the Complaint.

418. Deny the allegations contained in paragraph 428 of the Complaint.

27
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 28 of 31 PagelD #: 185

419.

420.

421.

422.

423.

Deny the allegations contained in paragraph 429 of the Complaint.
Deny the allegations contained in paragraph 430 of the Complaint.
Deny the allegations contained in paragraph 431 of the Complaint.

Deny the allegations contained in paragraph 432 of the Complaint.

Repeat and reallege each and every answer heretofore made to the allegations

repeated in paragraph 1 through 433 with the same force and effect as if fully set forth at length.

424,

425.

426.

427.

428.

Deny the allegations contained in paragraph 434of the Complaint.

Deny the allegations contained in paragraph 435 of the Complaint.
Deny the allegations contained in paragraph 436 of the Complaint.

Deny the allegations contained in paragraph 437 of the Complaint.

Paragraph 438 states conclusions of law thus no response is required to such

allegations. To the extent an answer is required, defendants deny the allegations.

429,

430.

431,

432.

433.

434,

435.

436.

Deny the allegations contained in paragraph 439 of the Complaint.
Deny the allegations contained in paragraph 440 of the Complaint.
Deny the allegations contained in paragraph 441 of the Complaint.
Deny the allegations contained in paragraph 442 of the Complaint.
Deny the allegations contained in paragraph 443 of the Complaint.
Deny the allegations contained in paragraph 444 of the Complaint.

Deny the allegations contained in paragraph 445 of the Complaint.

Repeat and reallege each and every answer heretofore made to the allegations

repeated in paragraph 1 through 445 with the same force and effect as if fully set forth at length.

437.

438,

439.

Deny the allegations contained in paragraph 447 of the Complaint.
Deny the allegations contained in paragraph 448 of the Complaint.

Deny the allegations contained in paragraph 449 of the Complaint.

28
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 29 of 31 PagelD #: 186

440, Deny the allegations contained in paragraph 450 of the Complaint.
441. Deny the allegations contained in paragraph 451 of the Complaint.
442. Deny the allegations contained in paragraph 452 of the Complaint.
443, Deny the allegations contained in paragraph 453 of the Complaint.
444, Deny the allegations contained in paragraph 454 of the Complaint.
445. Deny the allegations contained in paragraph 455 of the Complaint.
446. Deny the allegations contained in paragraph 456 of the Complaint.
447. Deny the allegations contained in paragraph 457 of the Complaint.
448, Deny the allegations contained in paragraph 458 of the Complaint.
449. Deny the allegations contained in paragraph 459 of the Complaint.

450. Deny the allegations contained in paragraph 460 of the Complaint.

FIRST AFFIRMATIVE DEFENSE
451. Plaintiffs’ Complaint fails to state a legally cognizable claim against the Defendants

upon which relief can be granted.

SECOND AFFIRMATIVE DEFENSE
452. The plaintiffs have alleged no basis for naming the defendant owners of Runway
Towing in their individual capacities distinct from the corporate entity or entities with which they
are associated and have stated no basis for piercing the corporation's corporate veil.

453. Thus, the individual defendants must be dismissed.

29
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 30 of 31 PagelD #: 187

THIRD AFFIRMATIVE DEFENSE
454. Plaintiffs have failed to plead fraud with particularity sufficient to provide a
defendant with adequate notice of the charges levelled against them and protect defendants from

injury to their reputation from frivolous and unfounded charges of wrongdoing.

FOURTH AFFIRMATIVE DEFENSE

455. The defendant Runway was granted a license in a competitive bidding process by
the New York City Police Department under authority by the Department of Transportation.

Such licensure has been deemed necessary to the safety of the general public motorists
traveling on the arterial roadways.

456. Runway conducts its business in good faith compliance with all applicable rules,
regulations and statutes.

FIFTH AFFIRMATIVE DEFENSE

457. Plaintiffs have failed to allege the defendant’s commission of one or more predicate
acts defined by 18 U.S.C. §1961.

458. The injury alleged, if true, is one arising from a routine business transactions. Such

ordinary commercial transactions cannot form the basis for a RICO claim.

WHEREFORE, Defendants demand judgment dismissing the Complaint, together with the
costs and disbursements of this action and for such other and additional legal and equitable relief

as this Court deems, just fair and reasonable.

Dated: New York, NY

30
Case 1:19-cv-07116-FB-SJB Document 13 Filed 02/26/20 Page 31 of 31 PagelD #: 188

Dated: New York, NY

To:

February.) |p, 2020

Gary S. Rosen, Esq.
Rosen Law LLC

Great Neck, NY 11020
Attorneys for Plaintiffs
(516) 437-3400

Margolin & Pierce, LLP

wick (yl
Errol F. Margpfiy (2530)
110 W 40" Street, Shite 303

New York, NY 10018
(212) 247-4844

31
